Citation Nr: 1420777	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and from March 1975 to February 1978.  The first period included service in Vietnam, and his decorations include the Purple Heart Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a May 2013 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran had initiated an appeal regarding the matter of an increased disability rating for his service-connected posttraumatic stress disorder (PTSD), and a June 2012 statement of the case was provided to the Veteran.  However, the Veteran did not perfect his appeal.  Hence, the matter of entitlement to an increased disability rating for his PTSD is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for TDIU, the Board finds that additional development is necessary prior to adjudication of the claim.  

Specifically, at the May 2013 Travel Board hearing, the Veteran testified that his current employment includes working 10 hours per week as a crossing guard assisting elementary school children to school (since approximately January 2010), and working as a caregiver for a friend for which he has received payment for approximately one year, but only up to 43 hours per week (29 hours daytime, 14 hours nighttime).  The Veteran and his representative contend that such employment does not constitute substantially gainful employment, in part because he has taken care of his friend for over 5 years and would do so even without payment.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment shall not be considered substantially gainful employment.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Board finds that the Veteran's testimony in conjunction with other relevant evidence of record raises VA's duty to make additional efforts to determine whether the Veteran's employment is "substantially gainful" within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the veteran actually works, is not substantially gainful employment).  

The evidence shows that the Veteran's educational history includes some college, and his work history includes employment as a customer service representative, selling firearms, and selling parts, as well as most recently as a crossing guard and a caregiver for a friend.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance[s]."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In this case, the Veteran was afforded various VA examinations for his service-connected disabilities in August and September 2011, with addendum opinions in March and July 2012.  The Veteran should be afforded another VA examination for an opinion whether it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  

Finally, the Board notes that at the May 2013 Travel Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) benefits, but that such was due to age.  Accordingly, VA does not have an obligation to obtain any SSA records with respect to his appeal.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (noting that the duty to assist includes obtaining relevant records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim).  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge of the impact of service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2. Undertake appropriate efforts to determine the Veteran's annual income from August 15, 2008 to the present, and determine if such income was below the poverty threshold for this period.  The Veteran should be notified that he may submit supporting documentation, such as a copy of his tax returns for the years 2008 to the present, or other financial information, if he so desires.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

3. After associating all outstanding records with the claims, physically or electronically, afford the Veteran an appropriate VA examination, to be provided by a vocational rehabilitation specialist, if possible, regarding the effect of the Veteran's service-connected disabilities on his employability.  

Based on the review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience, but irrespective of his age and any nonservice-connected disabilities.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

4. Then readjudicate the Veteran's claim of entitlement to a TDIU rating.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

